 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 CASEY BOOME (NYBN 5101845)
   Assistant United States Attorney
 5
   450 Golden Gate Avenue, Box 36055
 6 San Francisco, California 94102-3495
   Telephone: (415) 436-6627
 7 FAX: (415) 436-7234
   Email: casey.boome@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                        UNITED STATES DISTRICT COURT

11                                   NORTHERN DISTRICT OF CALIFORNIA

12                                           SAN FRANCISCO DIVISION

13

14 UNITED STATES OF AMERICA,                          )   Case No. CR 18-0463-CRB
                                                      )
15                           Plaintiff,               )   [PROPOSED] ORDER DETAINING
         v.                                           )   DEFENDANT VICTOR TURK PRIOR
16                                                    )   TO TRIAL
     VICTOR TURK,                                     )
17                                                    )
                             Defendant.               )
18                                                    )
                                                      )
19

20            On September 27, 2018, the Grand Jury voted to approve an Indictment charging the defendant
21 with Possession with Intent to Distribute 50 Grams or More of Methamphetamine, in violation of 21

22 U.S.C. §§ 841(a)(1) and (b)(1)(B); and Carrying or Possessing a Firearm During and in Furtherance of a

23 Drug Trafficking Crime, in violation of 18 U.S.C. § 924(c)(1)(A). The defendant made his initial

24 appearance on October 17, 2018, and on November 21, 2018, this Court held a detention hearing. The

25 defendant was present and represented by Assistant Federal Public Defender Daniel P. Blank.

26            Pretrial Services submitted a report that recommended detention, citing both the defendant’s risk
27 of non-appearance and danger to the community. A Pretrial Services Officer was present at the hearing.

28
 1 The Government moved for detention, and the defendant opposed. The parties submitted proffers and

 2 arguments. Upon consideration of the Pretrial Services report and the parties’ proffers at the detention

 3 hearing, the Court finds by a preponderance of the evidence that the defendant poses a risk of flight and

 4 by clear and convincing evidence that no condition or combination of conditions will reasonably assure

 5 the safety of the community. Accordingly, the Court orders the defendant, Victor Turk, detained

 6 pending trial.

 7          The Court bases this Order on the defendant’s prior felony convictions for assault, burglary,

 8 robbery, and other crimes, and the defendant’s history of non-compliance with the requirements of prior

 9 periods of community supervision. The Court further bases its Order on the significant penalties

10 associated with the crimes alleged in the Indictment, including a ten-year mandatory minimum sentence

11 of incarceration, and a potential maximum sentence of life in prison. The Court carefully considered the

12 defendant’s proposal of in-patient drug treatment as an alternative to detention. Given the factors set

13 forth above, however, the Court orders the defendant detained.

14          This Order supplements the Court’s findings at the detention hearing and serves as written

15 findings of fact and statement of reasons, as required by 18 U.S.C. § 3142(i).

16          The Bail Reform Act of 1984 sets forth the factors the Court must consider in determining

17 whether pretrial detention is warranted. In coming to its decision, the Court has considered those

18 factors, paraphrased below:

19          (1) the nature and seriousness of the offense charged;

20          (2) the weight of the evidence against the person;

21          (3) the history and characteristics of the person including, among other considerations,

22              employment, past conduct and criminal history, and record of court appearances; and

23          (4) the nature and seriousness of the danger to any person or the community that would be posed

24              by the person’s release.

25 18 U.S.C. § 3142(g).

26          Given the nature of the crimes as alleged, as well as the history and characteristics of the

27 defendant, the Court determines that, on the record before it, there is no condition or combination of

28 conditions of release that can reasonably assure the safety of any other person and the community and

                                                          2
 1 the defendant’s appearance as required. Accordingly, pursuant to 18 U.S.C. § 3142(i), IT IS HEREBY

 2 ORDERED THAT:

 3         (1) the defendant is committed to the custody of the United States Marshals Service for

 4             confinement in a correctional facility;

 5         (2) the defendant be afforded reasonable opportunity for private consultation with his counsel;

 6             and

 7         (3) on order of a court of the United States or on request of an attorney for the government, the

 8             person in charge of the corrections facility in which the defendant is confined shall deliver

 9             the defendant to an authorized Deputy United States Marshal for the purpose of any

10             appearance in connection with a court proceeding.

11 IT IS SO ORDERED.

12

13 November 28       , 2018                              _______________________________
                                                         HON. THOMAS S. HIXSON
14                                                       United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         3
